       Case 3:19-cv-00395-JCS Document 9 Filed 02/08/19 Page 1 of 2



 1 David N. Schultz (State Bar No. 123094)
   LAW OFFICES OF DAVID N. SCHULTZ
 2 1747 Preuss Road

 3 Los Angeles, California 90035
   Telephone: (310) 839-3150
 4 Email: Schu1984@yahoo.com

 5 L. Marc Zell (Pro Hac Vice)
   Abraham I. Katsman, of counsel
 6
   Noam Schreiber, of counsel
 7 ZELL & ASSOCIATES INTERNATIONAL ADVOCATES LLC
   350 Fifth Avenue, 59th Floor
 8 Empire State Building
   New York, NY 10118
 9 Telephone: (212) 971-1349
   Fax: (212) 253-4030
10
   Email: mzell@fandz.com
11 Email: abekatsman@yahoo.com
   Email: Schreiber.noam@gmail.com
12
   Attorneys for Plaintiffs Eve Harow, Earl Harow,
13 Fay Shapiro, Neal Shapiro, and Joel Taubman

14

15                          I THE U ITED STATES DISTRICT COURT
16                     FOR THE ORTHER DISTRICT OF CALIFOR IA
17                                  SA FRA CISCO DIVISIO
18
     EVE HAROW, an individual; EARL                  Case No. 3:19-cv-00395-JCS
19   HAROW, an individual; FAY SHAPIRO, an
     individual; NEAL SHAPIRO, an individual;
20   and JOEL TAUBMAN, an individual,                 OTICE OF PE DE CY OF OTHER
21                                                   ACTIO OR PROCEEDI G
                   Plaintiffs,
22          vs.
23   AIRBNB, INC., a Delaware corporation; and
     DOES 1 through 20, inclusive,
24
                   Defendants.
25

26          Pursuant to Local Rule 3-13, Plaintiffs Eve Harow, Earl Harow), Fay Shapiro, Neal
27 Shapiro, and Joel Taubman (collectively, “Plaintiffs”), file the following Notice of Pendency of

28 Other Action or Proceeding.

                                             1
         NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING – CASE NO. 3:19-CV-00395-JCS
       Case 3:19-cv-00395-JCS Document 9 Filed 02/08/19 Page 2 of 2




 1          Plaintiffs believe this action may involve a material part of the same subject matter and

 2 substantially all of the same parties as another action currently pending in the United States

 3 District Court for the District of Delaware.

 4          Samuel Silber, et al. v. Airbnb, Inc. was filed on November 28, 2018 and has been

 5 designated as Case No. 1:18-cv-01884-RGA in the United States District Court for the District of

 6 Delaware (the “Silber Action”). In the Silber Action, approximately 19 plaintiffs are suing

 7 Defendant Airbnb, Inc. (“Airbnb”), alleging violations of The Fair Housing Act, 42 U.S.C.

 8 § 3601, et seq. as a result of Airbnb’s decision, announced on November 19, 2018, to “remove

 9 listings in Israeli settlements in the occupied West Bank that are at the core of the dispute

10 between Israelis and Palestinians.”

11          Plaintiffs in this action do not believe that this action should be transferred pursuant to 28

12 U.S.C. § 1407 (Multi District Litigation Procedures). Plaintiffs also do not believe that other

13 coordination might avoid conflicts, conserve resources and promote an efficient determination of

14 the action. The Silber Action alleges a single claim for relief under the FEHA. The Complaint

15 in this action, unlike the Silber Action, also alleges the following three additional claims for

16 relief: (i) violation of the California Fair Employment and Housing Act, Sections §§12900 et

17 seq., of the California Government Code; (ii) violation Of California’s Unruh Civil Rights Act,

18 Section 51 et seq. of the California Civil Code; and (iii) violation Of California’s Unfair

19 Competition Law, Sections 17200 et seq. of the California Business and Professions Code.

20 Moreover, unlike the Silber Action, the Complaint in this action alleges harm and damages

21 caused by Airbnb to residents and former residents of California. Accordingly, no action should

22 be taken by this Court under Local Rule 3-13(d).

23 Dated: February 7, 2019         LAW OFFICES OF DAVID N. SCHULTZ

24                                 ZELL & ASSOCIATES INTERNATIONAL ADVOCATES LLC
25
                                                   By:     ___/s/ David N. Schultz____________
26                                                                     David N. Schultz
                                                           Attorneys for Plaintiffs Eve Harow, Earl
27                                                         Harow, Fay Shapiro, Neal Shapiro, and Joel
                                                           Taubman
28

                                             2
         NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING – CASE NO. 3:19-CV-00395-JCS
